 


114 HR 1059 IH: Protecting Taxpayers from Intrusive IRS Requests Act
U.S. House of Representatives
2015-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1059 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2015 
Mr. Roskam introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To prohibit the Internal Revenue Service from asking taxpayers questions regarding religious, political, or social beliefs. 
 
 
1.Short titleThis Act may be cited as the Protecting Taxpayers from Intrusive IRS Requests Act. 2.Prohibition on questions regarding religious, political, or social beliefs (a)In generalThe Internal Revenue Service shall not ask any taxpayer any question regarding religious, political, or social beliefs. 
(b)Sense of Congress regarding exceptionsIt is the sense of Congress that— (1)any exceptions to subsection (a) which are provided by later enacted provisions of law should identify the specific questions which are authorized, the class of taxpayers to which such questions are authorized to be asked, and the circumstances under which such questions are authorized to be asked, and 
(2)if the Commissioner of the Internal Revenue Service determines that asking any class of taxpayers a question prohibited under subsection (a) would aid in the efficient administration of the tax laws, such Commissioner should submit a report to Congress which— (A)includes such question in the verbatim form in which it is to be asked, 
(B)describes the class of taxpayers to whom the question is to be asked, and (C)describes the circumstances that would be required to exist before the question would be asked. 
 
